Citation Nr: 1622841	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to additional separate ratings for residuals of adenocarcinoma of the prostate. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from July 1960 to August 1998. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision that reduced the Veteran's evaluation for service-connected adenocarcinoma of the prostate from 100 percent to 40 percent, effective April 1, 2008. 

A January 2010 rating decision increased the rating for the service-connected postoperative residuals of adenocarcinoma of the prostate to 60 percent, effective April 1, 2008. 

In a February 2012 decision, the Board denied the Veteran's claim for an increased rating for postoperative residuals of adenocarcinoma of the prostate. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Vacatur and Remand (Joint Motion). 

In a March 2013 Order, the Court vacated that part of the February 2012 Board decision that denied entitlement to an evaluation in excess of 60 percent for service-connected adenocarcinoma of the prostate effective April 1, 2008, and remanded the matter for readjudication in light of the Joint Motion. 

In September 2013, the Board remanded the case to comply with the Joint Motion.

In a May 2014 decision, the Board bifurcated the claim for a higher rating for adenocarcinoma of the prostate to reflect consideration of separate ratings for residuals of adenocarcinoma of the prostate.  The Board denied entitlement to a rating in excess of 60 percent from April 1, 2008, for adenocarcinoma of the prostate, and remanded the issue of entitlement to separate ratings for residuals of adenocarcinoma of the prostate.

In addition, the Board determined that the Veteran raised the issue of entitlement to TDIU in July 2011.  See February 2012 Board decision.  This issue was also before the Board in May 2014 when it was remanded for additional development. 

The Board remanded the case in September 2015 for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Board notes that a March 2016 memorandum from Dr. D.M. (initials used to protect privacy) of Walter Reed National Military Medical Center indicates that the Veteran suffers from proctitis and cystitis, as well as chronic hematuria resulting from his radiation treatment for prostate cancer.  His condition is noted to be aggravated by digital rectal exams, colonoscopy, and cystoscopy.  Dr. D.M. also notes that the Veteran has persistent terminal hematuria with an etiology that is most likely prostatic in origin.  Furthermore, the examiner commented that based on his urinary incontinence, the Veteran is unable to work in performing and instructing physical activities.  In addition, Dr. E.B. submitted a statement that the Veteran is being followed by gastroenterology for complications from radiation to the rectal area in the treatment of prostate cancer.  The symptoms include frequent rectal bleeding, constipation, pain with defecation, rectal urgency, and fecal incontinence.  The examiner stated that the rectal and urinary symptoms are exacerbated by his occupational activities.  Based on the foregoing, the Board finds that an addendum opinion is required. 

The Board also notes that the Veteran has submitted additional evidence contained in VBMS that have not yet been reviewed by the AOJ.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not provided a waiver of the RO's initial consideration.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Finally, in this case the issue of the Veteran's entitlement to TDIU is inextricably intertwined with the issue regarding additional disabilities secondary to his service-connected residuals of prostate cancer.  Henderson v. West, 12 Vet. App. 11, 20   (1998) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any and all residuals of his prostate disability.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all residuals of the Veteran's service-connected adenocarcinoma of the prostate.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all residuals of adenocarcinoma of the prostate. 

The examiner is asked to opine whether the Veteran has any residuals, to include proctitis, cystitis, hematuria, rectal bleeding, constipation, rectal urgency, and fecal incontinence, that are at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected adenocarnicoma of the prostate. 

In rendering his or her opinion, the examiner should consider the March 2016 statements from Dr. D.M. and Dr. E.B.; the January 2014 VA examination; the December 2014 VA addendum opinion; and the October 2015 VA addendum opinion. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
 
3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




